Exhibit First Quarter Report – 2009 (in United States dollars, tabular amounts in millions, except where noted) Management’s Discussion and Analysis of Financial Condition and Results of Operations For the Three Months Ended March 31, 2009 This Management’s Discussion and Analysis should be read in conjunction with Goldcorp’s unaudited interim consolidated financial statements for the three months ended March 31, 2009 and related notes thereto which have been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”).
